Title: From Thomas Jefferson to Robert R. Livingston, 6 October 1787
From: Jefferson, Thomas
To: Livingston, Robert R.



Dear Sir
Paris Oct. 6. 1787.

The bearer hereof is a Mr. Dupont son to a gentleman of my acquaintance here of great worth and knowlege, and holding a very distinguished office in the department of Commerce. He was the friend of the late M. Turgot and wrote his life, which perhaps you may have seen. He sends his son to America to finish his education under the patronage of the Count de Moustier, believing that he may im[bibe there republican] principles and habits and be [less exposed to seduction. I beg] leave to recommend this you[ng gentleman to your car]e and good offices, and in case he [should go to] other parts of America, will pray your letter[s of] introduction for him to your friends, which will be considered as a particular favor done to him who has the honour to be with sentiments of the most perfect esteem and respect Dear Sir your most obedient and most humble servant,

Th: Jefferson

